Per Curiam.
The plaintiff-appellant brought suit against the defendant*448appellee to recover for personal injuries sustained when the plaintiff fell off a tractor-trailer while helping the defendant to unload logs. The logs and the tractor-trailer belonged to the defendant. The plaintiff and a nephew of his had been given a ride on the tractor and volunteered to help in the unloading. Several logs rolled toward the plaintiff in the course of the unloading. The plaintiff stepped out of the way of two of them without difficulty. His own testimony was that he slipped and fell in seeking to avoid the third.
The trial court directed a verdict in favor of the defendant, and the plaintiff appealed.
A large part of the plaintiff’s brief was devoted to establishing that some duty of care was owed by the defendant to the plaintiff. The defendant does not deny this and concedes, for purposes of argument, that the plaintiff may be considered as an invitee of the defendant. The defendant contends, as the trial court held, that there was no evidence of negligence on the part of the defendant. We think that this holding was correct.
There is nothing unusual in a log rolling while being moved. The plaintiff was thoroughly familiar with this fact, since he had long been engaged in the timber business. We find nothing to indicate negligence on the part of the defendant in moving the particular log which the plaintiff was dodging just before his fall.

Judgment affirmed, with costs.